Citation Nr: 1621257	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine with thoracolumbar strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right shin contusion.

4.  Entitlement to an initial compensable evaluation for costochondritis of the left thoracic rib cage.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for leukemia.

7.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for a left knee disorder.

8.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for a right knee disorder.

9.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for a heart disorder.

10.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for a left hip disorder.

11.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1994 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, May 2008, and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C. in July 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The Board notes that the Veteran and his representative have submitted medical records to VA in August 2015 and March 2016 regarding leukemia.  The Board also notes that the Veteran discussed a right shoulder disorder at his July 2015 hearing.  To the extent that the medical records and testimony was an attempt to raise new claims for service connection for leukemia and a right shoulder disorder, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).   

The Board finds that the record raises the possibility that the Veteran is unemployable because of the service-connected disabilities on appeal. See July 2015 hearing testimony.  Thus, a determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues of entitlement to an increased evaluation for a low back disability, a rib disability, and a cervical spine disability; entitlement to service connection for a bilateral knee disorder and a left hip disorder; whether new and material evidence has been submitted to reopen a claim for service connection for a heart disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for right and left knee disorders were previously considered and denied by the RO in an April 2006 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He subsequently submitted statements to VA; however, he was notified that his statements had not been accepted as a notice of disagreement due to a lack of clarity as to what the Veteran was attempting to appeal.  In a letter dated in April 2007, the RO notified the Veteran that no further action would be taken on his claims.  

2.  The evidence received since the April 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for right and left knee disorders.

3.  The Veteran's claim for service connection for a left hip disorder was previously considered and denied by the RO in an April 2006 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He subsequently submitted statements to VA; however, he was notified that his statements had not been accepted as a notice of disagreement due to a lack of clarity as to what the Veteran was attempting to appeal.  In a letter dated in April 2007, the RO then notified the Veteran that no further action would be taken on his claims.  

4.  The evidence received since the final April 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder.

5.  The Veteran's service-connected right shin contusion is not productive of malunion with moderate knee or ankle disability.

6.  At the Veteran's July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to service connection for a kidney disorder.

7.  At the Veteran's July 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to service connection for leukemia.



CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the April 2006 rating decision is new and material, and the claims for service connection for right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2006 rating decision that denied service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

4.  The evidence received subsequent to the April 2006 rating decision is new and material, and the claim for service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for a right shin contusion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5262 (2015).

6.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a kidney disorder.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for leukemia.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition to reopen the Veteran's claims for service connection for a right knee disorder, a left knee disorder, and a left hip disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

With regard to right shin claim, the Board finds that the Veteran submitted additional evidence within one year of the December 2004 rating decision, which granted service connection for a right shin contusion.  The RO then issued a January 2006 rating decision continuing the Veteran's disability evaluation at 10 percent for his shin disorder.  The Board finds that the Veteran then submitted a timely notice of disagreement in January 2006, which specifically indicated that he was disagreeing with the January 2006 rating decision.  As such, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his right shin contusion,

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board notes that VA medical records dated from January 2015 to the present have not been associated with the claims file, as the Veteran's claims file was certified to the Board in March 2015.  However, at his July 2015 hearing, the Veteran indicated that he does not receive current treatment for his shin contusion.  Nor did the Veteran identify any outstanding records that are relevant to the issue being decided herein.  

The Veteran was also afforded VA examinations in October 2008 and December 2014 in connection with his claim for an increased evaluation for a shin contusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination and addressed the rating criteria that are relevant to rating the disability in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



I.  New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


A.  Right and Left Knee Disorders

The Veteran first submitted a claim for service connection for a right knee disorder in March 2002.  The RO adjudicated and denied a claim for bilateral knee disorders in a January 2003 rating decision.  In that decision, the RO found that there was no evidence of a chronic left or right knee disorder.  The Veteran filed a timely substantive appeal for his left knee claim.  In December 2004, however, the Veteran submitted a statement to the RO and withdrew his left knee appeal.  As such, the January 2003 rating decision became final as to the Veteran's left knee disorder claim.

With regard to his right knee disorder, the Veteran submitted additional statements and evidence within one year of the January 2003 rating decision, to include a statement that he was undergoing diagnostic imaging at his VA medical center for his injuries.  38 C.F.R. § 3.156(b).  Thus, the RO reconsidered the Veteran's right knee disorder claim in a December 2004 rating decision.  In that decision, the RO continued to deny the Veteran's right knee disorder claim due to a lack of diagnosis of a chronic disorder.

The Veteran then submitted statements regarding his right and left knee injuries in February 2005 and April 2005.  The RO issued a rating decision in April 2006, denying the Veteran's left knee disorder claim, finding no new and material evidence of record to reopen his left knee disorder claim, and reconsidered and continued the denial of the Veteran's right knee disorder claim due to a lack of diagnosis of a chronic disorder.  The Veteran then submitted several statements to the RO following the April 2006 rating decision; however, in a November 2006 letter, the RO notified the Veteran that his statements were not adequate as a notice of disagreement, as it was unclear which rating decision and issues the Veteran was attempting to appeal.  The November 2006 letter then stated that no further action would be taken unless the Veteran specifically identified the issues he was appealing.  In April 2007, the RO notified the Veteran that it had not received the requested clarification as to what issues the Veteran was trying to appeal.  As such, the RO notified the Veteran that no further action would be taken on his claims.  The Veteran did not appeal the determination that there was no notice of disagreement. See 38 C.F.R. §§ 19.28, 20.101(c).  Therefore, the Board finds that the April 2006 rating decision became final as to the Veteran's right and left knee claims.

The evidence associated with the file since the April 2006 rating decision shows that the Veteran may have a current bilateral knee disorder.  For example, VA treatment records dated in June 2012 note that the Veteran has degenerative joint disease of the knees and bilateral knee enthesopathy.  A December 2014 VA examination also notes a right meniscus tear.  As such, the evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a right and left knee disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


B.  Left Hip Disorder

The Veteran first submitted a claim for service connection for a left hip disorder in March 2002, which was denied by the RO in a January 2003 rating decision.  In that decision, the RO found that there was no evidence of a chronic left hip disorder.  The Veteran filed a notice of disagreement, but did not file a substantive appeal following the December 2004 statement of the case.  As such, the January 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran then submitted additional statements regarding his left hip disorder in February 2005.  The RO denied the Veteran's left hip disorder claim in an April 2006 rating decision, as it found no new and material evidence of record in order to reopen the claim.  The Veteran submitted several statements to the RO following the April 2006 rating decision; however, the RO notified the Veteran in a November 2006 letter that such statements were not considered an adequate notice of disagreement, as it was unclear which rating decision and issues the Veteran was attempting to appeal.  The November 2006 letter then stated that no further action would be taken unless the Veteran specifically identified the issues he was appealing.  In April 2007, the RO notified the Veteran that it had not received the requested clarification as to what issues the Veteran was attempting to appeal.  As such, the RO notified the Veteran that no further action would be taken on his claim.  The Veteran did not appeal the determination that there was no notice of disagreement. See 38 C.F.R. §§ 19.28, 20.101(c).  Therefore, the Board finds that the April 2006 rating decision became final as to the Veteran's left hip claim.

The evidence associated with the file since the April 2006 rating decision shows that the Veteran may have a current left hip disorder.  VA treatment records dated in June 2011 show that the Veteran reported spasm and tingling of the left hip, and an October 2014 appointment revealed decreased range of motion and muscle strength in the left hip.  Skilled physical therapy was then prescribed to address his deficits.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left hip disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II.  Right Shin Contusion

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's right shin contusion is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that diagnostic code, a 10 percent rating is assigned for malunion with a slight knee or ankle disability, and a 20 percent rating is contemplated for malunion with amoderate knee or ankle disability.  A 30 percent rating is warranted for malunion with a marked knee or ankle disability, and a 40 percent rating is assigned for nonunion with loose motion requiring a brace.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected right shin contusion.

The Veteran was afforded a VA examination in connection with his claim in October 2008.  At that time, he reported that his shin contusion was progressively worsening, with pain at times and discoloration and spots on his shin.  He reported having pain once per week, instability, and stiffness.  An examination of the right shin revealed a palpable depression of the mid right tibia measuring 1 centimeter in diameter and 0.2 centimeters deep.  The area was not tender, and there was no visible defect.  X-rays performed at that examination revealed no evidence of fracture, dislocation, periosteal reactions, or significant abnormalities.  The examiner stated that the shin contusion did not affect the Veteran's daily activities.

The Veteran underwent another VA examination in December 2014 at which time he reported flare-ups of pain and spasm down the left leg at times.  Upon examination, the examiner reported that there was no tenderness upon palpitation and no shin splints.  Muscle strength and stability testing was normal.  Additionally, while the Veteran's bilateral knee claims are addressed in the remand portion of this decision, the Veteran's right knee was also evaluated as a part of the right shin contusion claim.  As such, the examiner noted that the Veteran's right knee demonstrated flexion from 0 to 140 degrees, without evidence of painful motion.  There was no additional loss of motion or functional loss after repetitive testing.  The examiner commented that the Veteran's right shin contusion was asymptomatic and noted that the condition did not impact his ability to work. 
 
The Veteran's post-service medical records do not reveal any other pertinent findings.

Based on the evidence of record, the Board finds that a rating in excess of the current 10 percent evaluation for a right shin contusion is not warranted.  The evidence does not show that the Veteran's right shin disability is commensurate with a moderate disability.  The evidence reflects that he has normal range of motion without pain, and there was no additional loss of function or motion upon repetitive testing.  While the Veteran reported instability at his October 2008 examination, the examiner opined that the Veteran's shin contusion did not impact his daily activities, and testing performed at the December 2014 examination showed that stability was normal.  In addition, his muscle strength is normal, there are no shin splints, and the Veteran does not have tenderness on palpation.  The October 2008 and December 2014 VA examiners also opined that the Veteran's right shin disorder did not affect his activities of daily living or his employability.  Moreover, the latter examiner specifically stated that the Veteran's disability was asymptomatic.  While the Veteran has reported pain and tenderness in the area, pain is already contemplated in the10 percent evaluation for a slight disability.  Additionally, the Board notes that the Veteran has also testified that his shin pain is not constant, but rather occasional in nature.  Therefore, the Board finds that the Veteran's overall disability picture does not more closely approximate the criteria for an initial evaluation in excess of 10 percent.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the right shin contusion is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right shin contusion is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, including pain.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shin disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his July 2015 hearing, the Veteran and his representative withdrew the appeal for the issues of entitlement to service connection for a kidney disorder and leukemia.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues, and they are dismissed.

The Board notes that the Veteran has since submitted additional statements discussing leukemia; however, the Veteran and his representative clearly withdrew this appeal at his July 2015 hearing.  As such, the Board does not have jurisdiction over this claim.  As noted above, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  Thus, if the Veteran is attempting to raise a new leukemia claim, an application form prescribed by the Secretary must be submitted to VA.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a left hip disorder is reopened, and to this extent only, the appeal is granted.

An initial evaluation in excess of 10 percent for a right shin contusion is denied.
      
The appeal as to the issue of entitlement to service connection for a kidney disorder is dismissed.

The appeal as to the issue of entitlement to service connection for leukemia is dismissed.


REMAND

The Veteran was afforded a VA examination in December 2014 in connection with his claim for an increased evaluation for his lumbar spine disability.  However, the Board finds the report to be unclear.  In this regard, the examiner appears to indicate that there is no radicular pain, yet a handwritten note by an unknown author then indicates that there is left leg radiculopathy.  The Veteran's VA medical records also note the presence of radiculopathy on several occasions, including at appointments in June 2012 and October 2014.  As such, the Board finds that the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.

The Veteran should also be afforded VA examinations to determine the current diagnoses for any bilateral knee disorders and/or left hip disorders that may be present and the etiologies of any such disorders.

The Board also finds that a remand is necessary in order to obtain a social and industrial survey to address the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment.  

Additionally, the Board finds that any outstanding VA medical records should be obtained and associated with the claims file, to include VA medical records from 2015 to the present.  These records are specifically required for evaluation of the Veteran's heart disorder, rib disorder, and cervical spine disorder claims.  The Board notes that, at his July 2015 hearing, the Veteran testified that he was planning to obtain an appointment at his VA medical center for his heart condition.  The Veteran also offered testimony that he was receiving pain medication at his VA medical center as treatment for his rib disorder and cervical spine disorder.   The Board further notes that testimony from the July 2015 hearing indicates that the Veteran was discussing his rib disorder claim, to include pain and spasm, with his VA doctors.  As such, any such records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, bilateral knee, heart, left hip, cervical spine, and rib disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include medical records dated January 2015 to the present.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbosacral spine with thoracolumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability, including any radiculopathy.  In so doing, he or she should consider the VA treatment records noting radiculopathy.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current knee diagnoses.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology or injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left hip diagnoses.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology or injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability, both singularly and cumulatively.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion for the other claims remaining on appeal.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


